Citation Nr: 1210528	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to December 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision rendered by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD. 

In November 2008, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record. 

In a February 2009 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2010 Order, the Court vacated the Board's February 2009 decision to deny entitlement to service connection for PTSD and remanded the matter to the Board for development consistent with the parties' December 2009 Joint Motion for Remand (Joint Motion).  The Board parenthetically notes that in the February 2009 Board decision, entitlement to service connection was denied for five other claimed disorders.  The Veteran, however, as noted in the Joint Motion, did not pursue an appeal as to those issues. 

The Board remanded the claim in July 2010 so that the development ordered as part of the Joint Motion could be undertaken.

In October 2011, the Board sought to advise the Veteran by letter that, as the VLJ who conducted the November 2008 hearing was no longer employed by the Board, he was entitled to have another hearing before the Board, if he so desired.  The Veteran responded in November 2011, informing the Board of his desire to be afforded a new video conference hearing.  In December 2011, the Board remanded this issue once again in order to afford the Veteran a new video conference hearing.  The Veteran was scheduled for such a hearing on February 29, 2012.  As he failed to report for this hearing, the Board will proceed to adjudicate the claim.  
FINDING OF FACT

The evidence of record does not show that PTSD was incurred as a result of a verified in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in October 2005 and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, a March 2006 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA medical records are in the claims file.  The Board notes that a May 2004 VA treatment record reflects that the Veteran currently receives Social Security Administration (SSA) disability benefits and long-term disability benefits through TVA.  However, the Veteran has never indicated that he is in receipt of SSA disability benefits for his claimed PTSD, nor has he indicated that SSA records relevant to this claim exist.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's claimed PTSD exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, however, as will be discussed in further detail below, the Veteran's reported stressors are unable to be verified and are not consistent with the places, types, and circumstances of his service, and the Veteran has not been shown to have combat service.  Consequently, service connection cannot be granted for the Veteran's PTSD based on a lack of a verified stressor.  Therefore, the Board finds that there is sufficient evidence to decide the case, and there would be no useful purpose in remanding this case yet again in order to provide the Veteran with a VA examination. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  
If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

In recent years, the regulations governing PTSD have been amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

The Veteran is seeking entitlement to service connection for PTSD.  Specifically, the Veteran has asserted in statements and personal hearing testimony that he believes he has PTSD as a result of hazardous guerilla training at Fort Lewis, Washington, and events in Korea while participating in missions into the demilitarized zone (DMZ) involving firefights and the killing of infiltrators.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of PTSD.  

The Board notes that the claims file contains VA treatment records noting the Veteran as having a diagnosis of PTSD related to his experience in Korea. 

Although the medical evidence includes diagnoses of PTSD related to his experience in Korea, there is no credible supporting evidence that a claimed in-service stressor occurred. 

As an initial matter, the Board notes that the claims file contains no evidence that the Veteran received any awards or decorations indicative of combat, and there is nothing in his service records suggesting that he ever served in combat.  Therefore, the Veteran's claimed stressors cannot be presumed to have occurred under 38 U.S.C.A. § 1154(b). 

With regard to verifying the Veteran's reported stressors, the Board notes that, in correspondence dated in January 2008, the Veteran was notified that additional information was required for VA assistance in helping him substantiate his PTSD claim including names and approximate dates for events identified as stressors.  In a February 2008 response, the Veteran indicated that, while in Korea, he had killed infiltrators as he was trained to do, but he provided no details of any event that may be verified.  In a March 2008 memorandum, the RO found that information sufficient for a request for service department verification had not been provided.  In subsequent statements and personal hearing testimony, the Veteran reported that he underwent intense training prior to his service in Korea during which he was severely beaten.  Service treatment records reflect no treatment for any injuries, including any that could possibly be associated with the alleged "beatings".  The Veteran also reported that he had participated in missions involving firefights and an unknown number of infiltrator kills during service in Korea.  

In July 2010, the Board remanded this issue to conduct further development.  Specifically, it was requested that the U. S. Army and Joint Services Records Research Center (JSRRC), formerly the Center for Unit Records Research (CURR), obtain the unit histories for Company B, 2nd Brigade, 47th Infantry from July 1963 to September 1963, and for Company B, 2nd Brigade, 8th Infantry from October 1963 to November 1963, to determine if the Veteran participated in any special operations training that involved physical assault.  It was also requested that JSRRC obtain the unit history for Company B, 1st Battalion, 17th Infantry, for the purpose of determining whether the Veteran or his unit preformed duties near the DMZ.  Specifically, it was requested that the JSRRC determine if the Veteran's unit conducted any combat operations in the DMZ from December 1963 to December 1964.  

In an August 2011 response from CURR, it was noted that the US Army Center for Military History (CMH), located at Fort Lesley McNair, Washington, DC, was unable to document that the 2nd Brigade, 47th Infantry or the 2nd Brigade, 8th Infantry as valid U.S. Army units.  However, the available records for the 2nd Battalion, 47th Infantry (2nd Bn, 47th Inf) and the 2nd Battalion, 8th Infantry (2nd Bn 8th Inf) for the periods indicated were researched, and no unit records were able to be located.  The search was also coordinated with the National Archives and Records Administration located in College Park, Maryland, and no unit records for the periods indicated were able to be located.  Since no unit records were located, this office is unable to determine if either of the units was in Korea during the time indicated by the Veteran.  However, the CMH stated that the Station List for June and August 1963 indicated that the 2nd Bn, 47th Inf was located at Fort Lewis, Washington, and was inactivated on October 1, 1963.  The Station List for June and August 1963 indicated that the 2nd Bn, 8th Inf was at Fort Riley, Kansas, and for November 1963, the unit was at Fort Lewis, Washington.   

In a second August 2011 response from CURR, it was noted that the available records were researched, and there were no unit records pertaining to the 1st Battalion, 17th Infantry (1st Bn, 17th Inf) for the period indicated by the Veteran.  Research was also coordinated with the National Archives and Records Administration located in College Park, Maryland, and they were unable to locate any unit records for the period indicated.  Since no unit records were available, this office is unable to document the location of the 1st Bn, 17th Inf.  Additionally, CURR contacted the CMH located at Fort Lesley, McNair, Washington, DC.  The CMH stated that the Station List for June 1963 indicated that 1st Bn, 17th Inf was located at UnChon-Ni, Korea, and the Station List for August and November 1963 indicated that the 1st Bn, 17th Inf was at Tangduchon-Ni, Korea. 

The Board notes that the first CURR response verified that the Veteran's unit was present in Fort Lewis, Washington.  However, this response gave no indication that the Veteran's units participated in any special operations training that involved physical assault.  Likewise, the second CURR response verified that the Veteran's unit was present in Korea.  However, this response gave no indication that the Veteran's units participated in firefights or missions that involved killing infiltrators. 

Moreover, the Board notes that the Veteran's personnel records reflect that he arrived in Inchon, Korea on December 26, 1963.  Inchon, Korea, is not on the DMZ.

The Board finds that all available avenues have been exhausted in order to attempt to verify the Veteran's reported stressors.  These claimed stressors are not verified.  

Additionally, the Board has considered the impact of the July 13, 2010, amendment on the Veteran's claim.  Specifically, the Veteran was noted in several VA treatment records as having PTSD related to experience in Korea.  However, the Board notes that the Veteran's claimed stressors are not consistent with the places, types, and circumstances of the Veteran's service.  While the Veteran has reported throughout the course of this claim and in VA treatment records that he was involved in firefights in service and had to kill people while in Korea, the Board notes that these assertions are not consistent with his service, as there is no evidence that he was located near the DMZ or present in any area of combat.  Therefore, while the Veteran was noted in several VA treatment records as having PTSD related to experience in Korea, the Board finds that the requirement for corroborating the claimed in-service stressor has not been eliminated, as the claimed stressors are not consistent with the places, types, and circumstances of the Veteran's service.

Additionally, with regard to the Veteran's reports of being subjected to hazardous guerilla training at Fort Lewis, the Board finds that there is simply no corroborative evidence of record supporting the Veteran's reports that he underwent training which involved personal assault while in Fort Lewis.

Therefore, upon review of all relevant evidence of record, the Board finds that there is no evidence that the Veteran served in combat, his claimed stressors have not been verified, and his claimed stressors are not consistent with the places, types, and circumstances of his service.  As such, service connection cannot be granted for PTSD.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for PTSD must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


